DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (2016/0183275 found in IDS dated 6/22/2020) in view of Zhou et al (2020/0204237) further in view of Azizi et al (2019/0364492).
Regarding claims 1, 8 and 15.  Inoue teaches a program, method and a system comprising:
a memory storing machine-executable instructions; and a processing unit coupled to the memory, the processing unit configured to execute the instructions to cause the system to (figure 1, 0041-0043, wherein eNB and UEs comprising memory, program and processor to cause the system to):
obtain a set of coordinate information representing a spatial location of an electronic device (ED), the spatial location including a physical position of the ED within a cell of a wireless network (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0100 wherein each UE reports CSI together with location information to the eNB);
obtain a set of signal-related information related to wireless signaling from the ED and the wireless network (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0100 wherein each UE reports CSI together with location information to the eNB);
generate a set of associated information for associating the set of coordinate information with the set of signal-related information (figure 2, 0046 wherein eNB determines an antenna configurations based upon CSI and UE location information figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed); and
provide the set of associated information for performing beam management of the wireless signals between the ED and the wireless network 0010 – beamforming, figure 1, 0041 – eNB has multimode antenna 11 that is capable of forming directional beams, figure 2, 0046 wherein eNB generates antenna configurations based upon CSI and UE location information reported from UE, 0047 – then the eNB uses a directional beam, 0056 – because the antenna ports arranged in the vertical direction are provided, suitable beams can be directed to the UE, 0059 – wide beam may be used, 0063 – beamforming with different widths.  There is an advantageous effect that the antenna gain can be adjusted when a UE located close to the BS and a UE located away from the BS, 0064 – beamforming with different widths, 0065 – narrow beams and wide beams may be used, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, figure 17, 0098 – beamforming, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
Inoue does not explicitly show spatial location of an electronic device (ED).
0004).  Zhou teaches UE feeds back a beam switch metric to the eNB which is used by eNB for setting beam management parameters (0005).  Zhou teaches the reported beam switch metric includes one or more of a speed of the UE, Doppler shift of one or more transmission beams observed by the UE, distance between UE and eNB, UE movement profile that includes information related to the UE movement speed and direction, spatial location changes (0014, 0023, 0034).  The beam switch metrics may also include statistics of speed, Doppler shift, distance between UE and eNB, statistics of angular speed of UE, UE movement profile, which includes statistics on movement/rotation speed and direction, spatial location change range, and the like (0095).  The beam switch metrics include speed of UE, Doppler shift of transmission beams observed at the UE, UE movement profile related to UE moving speed and direction, UE spatial location changes (0114, 0136, 0171).  Zhou teaches eNB and UE use measurements to identify best wide beams to use, as well as, best narrow beams to use (0051).  eNB uses the measurement report to determine if UE is stationary or moving at high speed (0053-0054).  UE reports an indication of the signal it received with the highest signal quality to the eNB (0077).  eNB uses the stored information to predict a best beam for initial access of the UE (0094).  UE sending beam metric report in a Medium Access Control (MAC) control element (MAC-CE) that is configured for such a report (0096).  Zhou teaches beam training wherein UE reports angle of beam, UE speed and distance to the eNB (0097-0098).  Then UE may also report beam metrics of neighboring eNBs to the source eNB and the source eNB may store and use the information to predict the 0102).  Zhou teaches the UE may store and report beam metric when a speed of the UE exceeds a threshold (0104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue to associate channel state information with UE spatial location changes as taught by Zhou in order to enable the eNB to dynamically manage beams (Zhou at 0004, 0010 – switch UE between one or more beams of the eNB based on UE movement profile, 0054- UE speed profile is used by eNB to quickly adapt the beam, 0089 – eNB uses information to change beam directions for UE handovers).

Regarding RCE (6/9/2021).  Inoue in view of Zhou do not teach obtaining from a sensing system wherein the sensing system is independent from both the wireless network and UE, the sensing system being network-side equipment.
Azizi teaches using internal, as well as, external sensors in conjunction with beam management (figure 119, 1134 – roadside network access node (item 1190) may be configured with a radar sensor, imaging sensor (such as camera), sonar sensor, etc., which roadside network access node may apply to detect the location of obstacles along road and use the information for beamsteering, figure 119, 1136 - external sensor data (e.g., from a radar sensor, an imaging sensor (such as a camera), a sonar sensor, etc.) may be used to detect other vehicles and other moving objects and to track their trajectories to identify blockages and use the information for beamsteering, figure 119, 1140 – roadside network access node may additionally utilize data reported by vehicles in order to detect obstacles and use the information for beamsteering, figure 229, 1972 – in some embodiments anchor aerial device may utilize sensor and radio measurements to monitor positions of multiple secondary aerial devices of the floating cell to determine a floating cell radius, and provide the information to the network access node to enable the network access node to adjust a beam width of the directional antenna beam based on the floating cell radius, figure 229, 1985 – aerial drone(s) may assist the network access node to steer directional beam 22906, figure 229, 2007 – additional drones may be used to assist network in beam management).	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue in view of Zhou to obtain, from a sensing system (e.g., roadside access network and/or aerial device(s)) as taught by Azizi in order to enable the network-side equipment to determine UE position, as well as, locate obstacles and use the information to adjust/steer beams enabling the UE to have continuous network connection. 
Regarding claims 2, 9 and 16.  Inoue teaches obtaining a signal-related map associated with the set of signal-related information (figure 2, 0047 wherein eNB generates antenna configurations based upon CSI and UE location information reported from UE, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed); and
0076-0077 wherein eNB receives location information and CSI from UEs and updates channel state information).
Azizi teaches coverage map (1018, 1072).
Regarding claims 3, 10, and 17.  Inoue teaches associating the obtained coordinate information with the obtained set of signal-related information (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0101 wherein each UE reports CSI together with location information to the eNB, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
Azizi teaches coverage map and locations(1018, 1072).
Regarding claims 4, 11, and 18.  Inoue teaches wherein the obtained signal-related map is determined based on the ED being stationary (0012 – scheduling for UE is determined together with allocation of an antenna configuration based upon channel information, location of each UE moving speed, moving direction, 0054 – antenna configuration 1 is especially advantageous for UE selected by the scheduler when the UE remains stationary relative to the antenna of the eNB, 0057 – antenna configuration 2 is especially advantageous for UE selected by the scheduler when the UE remains stationary relative to the antenna of the eNB,  0059 – each UE may remain stationary or move in a tangential direction relative to the eNB, 0083 – location figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
	Zhou teaches UEs notify eNB regarding whether they are stationary or traveling at a relatively high speed (0053).  UE informs eNB regarding changes from stationary state to a moving state enabling the eNB to quickly adapt the beam switching (0054).  UEs may be stationary or mobile (0063).
Regarding claims 5, 12 and 19.  Inoue teaches wherein the updated signal-related map is generated based on the ED being non-stationary (0012 – scheduling for UE is determined together with allocation of an antenna configuration based upon channel information, location of each UE moving speed, moving direction, 0055 – an antenna configuration with high robustness against the user’s moving direction can be selected in the similar manner, 0056-0057 – UEs moving away from or closer to the eNB,  0059 – each UE may remain stationary or move in a tangential direction relative to the eNB,  0066 – relationships between antenna configurations and moving speed of UEs,  0070 – antenna configuration selected based on UE moving information, 0083 – location information may include the moving speed and/or moving direction of the UE, in addition to the current location, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – 
	Zhou teaches UE reports beam metrics to eNB (0014 – speed of UE, 0023 – UE movement profile, 0034 – UE moving speed and direction and/or spatial changes), Zhou teaches UEs notify eNB regarding whether they are stationary or traveling at a relatively high speed (0053).  UE informs eNB regarding changes from stationary state to a moving state enabling the eNB to quickly adapt the beam switching (0054).  UEs may be stationary or mobile (0063).
Regarding claims 7 and 14.   Inoue teaches wherein the signal-related information includes one or more of: a UE-ID of the ED; a channel condition measured by the ED (abstract, 0012– channel information, 0046 – CSI reported by the UE); a transmitter beam angle; a receiver beam angle; or a beam power.
	Zhou teaches beam switch related information (0014 – beam metrics including Doppler shift and/or beam power information, 0097-0099 – beam angle information).
2.	Claims 6, 13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Zhou and Azizi further in view of Koo (2020/0092838).
Regarding claims 6, 13, and 20.  Inoue in view of Zhou and Azizi do not explicitly show signal-related map comprises a predicted coordinate position of the non-stationary ED.
	However, Zhou teaches eNB may use the beam switch metrics to predict the best beam for initial access of the UE with respect to a second eNB (0094-0095, 0102, 0107).
0017).  Koo teaches using information reported from UEs, such as: GPS coordinates, cell IDs, measurements such as SSB RSRP, CSI-RS, RSRQ, etc. (0030) and the traffic monitoring device may utilize a set of data feeds to locate a UE (0030).  Koo teaches associating UE identity (IMSI) with measurement reports (e.g. beam power measurements) (0031, 0040).  Koo teaches determining the location of UE based on mapped signal-related information (0043-0044).  Koo teaches training a cell-specific model for coverage of beams via machine learning (0051).  The model may then be used to process measurements from a UE to predict the location of the UE based on values of the measurements (0051).  Koo teaches using information from multiple UEs to form a coverage map, as well as, identify objects causing obstruction and/or beam reflection (0053-0054, 0056).  Koo teaches updating coverage map in real-time (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue in view of Zhou and Azizi to gather beam information from UEs and train a coverage map as taught by Koo thereby enabling the network to correlate measurement data from a UE with reference data to quickly identify/predict the location of the UE (Koo at 0017 – reduces latency related to location a UE).
Regarding claim 21.  Inoue teaches wherein the signal-related information includes one or more of: a UE-ID of the ED; a channel condition measured by the ED (abstract, 0012– channel information, 0046 – CSI reported by the UE); a transmitter beam angle; a receiver beam angle; or a beam power).
0014 – beam metrics including Doppler shift and/or beam power information, 0097-0099 – beam angle information).
Koo teaches association UE identification with measurement reports (0030-0031).
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646